Citation Nr: 0941458	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include lumbar myositis and lumbar discogenic 
disease.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 2002 and March 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In June 2005, the Board remanded this case to the RO for 
additional development.  Thereafter, in January 2007, the 
Board denied the Veteran's claim.  He appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2008 Memorandum Decision, the Court 
set aside the Board's decision and remanded the matter for 
readjudication.

In March 2009, the Board remanded this matter for additional 
development.  This having been completed, the matter has been 
returned to the Board for further review.


FINDINGS OF FACT

The medical evidence of record is against a finding that the 
Veteran has a lumbar spine disability, to include lumbar 
myositis and lumbar discogenic disease, that had its onset in 
service or within one year of service; the claimed lumbar 
spine disability may not be presumed to be the result of the 
Veteran's active military service.  


CONCLUSION OF LAW

The medical evidence of record is against a finding that the 
Veteran has a lumbar spine disability, to include lumbar 
myositis and lumbar discogenic disease, that had its onset in 
service or within one year of service; the claimed lumbar 
spine disability may not be presumed to be the result of the 
Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in October 2001 and March 2003, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate the claim.  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board notes that the Veteran was not provided with 
all of the required notice with respect to his claim.  
However, however, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims files 
consists of the Veteran's service records, post-service 
treatment records and reports, VA examinations, and written 
statements submitted by the Veteran and his representative in 
support of the claim.  The Board also notes that this matter 
has been remanded on two occasions for additional 
development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from active service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  Further, service connection 
may be granted for disability proximately due to or the 
result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The Veteran's service medical records indicate that he sought 
treatment for low back pain while in service for two months 
in 1971.  The Veteran indicated at separation in January 1972 
that he had a history of recurrent back pain.  On physical 
examination, however, the Veteran presented as normal.  

After service, private medical records submitted by the 
Veteran indicate that he has been treated for low back pain 
since 1986.  The Veteran's private physician, in a February 
2003 note, indicated that the Veteran had low back pain, 
which he stated were the same symptoms relative to his 
military service.  He diagnosed the Veteran as having low 
back pain with myositis.  The physician made no mention of 
reviewing the Veteran's service medical records or other 
medical records in connection with his opinion. 

In April 2006, the Veteran submitted an additional report of 
his private physician.  The physician indicated that he had 
treated the Veteran since 1986 to the present for complaints 
of low back pain with myositis.  The physician also stated 
that it was his opinion that the Veteran's present condition 
is the same as that present during his military service.  As 
before this note was cursory and made no mention of reviewing 
the Veteran's service or other medical records in connection 
with his opinion. 

In order to determine whether the Veteran has a lumbar spine 
disability that is related to his military service, the 
Veteran was afforded VA examinations dated in November 2001, 
September 2005, and May 2009.  

The November 2001 VA examiner indicated that the Veteran 
reported going to sick call for low back pain during his 
military service.  He did not recall the exact mechanism of 
his injury.  The Veteran had complaints of intermittent low 
back pain mostly associated to lateral movements of his 
truck.  The Veteran also reported low back stiffness.  Pain 
was noted to occasionally radiate down his lower extremities.  
After examination, the Veteran was diagnosed with lumbar 
myositis.  No opinion was offered regarding nexus to service.  

The Veteran was afforded another VA examination in September 
2005.  The examiner indicated that the Veteran's claims file 
had been reviewed in connection with the examination.  The 
Veteran reported that he injured his lower back marching and 
during military exercises.  He indicated that he went to sick 
call several times.  After examination, the Veteran was 
diagnosed with "posterior disc bulge L5-S1 impinging upon 
the central canal with mild narrowing of the bilateral 
neuroforamina and concentric disc bulge at L4-L5 abutting the 
thecal sac but without significant central canal stenosis or 
nerve root narrowing and DJD by CT Scan of the lumbar spine 
at VAMC 08/11/03."  The Veteran was noted to have 
degenerative joint disease by x-rays. With respect to whether 
the Veteran's diagnosed disability is related to the 
Veteran's military service, the examiner stated that it "is 
not at least as likely as not" related to service and that 
it was more likely due to the natural process of aging.  The 
examiner based this conclusion on a review of the claims file 
which revealed that the Veteran began treatment for low back 
pain in 1986 and x-ray evidence from February 1994 showing 
"no evidence of bone or joint pathology.  No arthritis 
(DJD)," and x-rays taken in November 2001 showing "evidence 
of mild DJD of the lumbar spine."  The VA physician related 
that such a gap in time between the low back pain experienced 
in service and the onset of treatment for low back pain in 
1986 coupled with x-ray evidence showing x-rays taken in 1994 
were negative for signs of degenerative joint disease, 
whereas x-rays taken in 2001 were positive, show that the 
"event in service was acute and transitory and resolved with 
military treatment."

In March 2009, this matter was remanded in order to afford 
the Veteran an additional VA examination in connection with 
his claim.  Specifically, the examiner was asked to opine 
regarding the Veteran's lumbar myositis, and state whether 
this separate condition was related to the Veteran's military 
service.

In May 2009, the September 2005 examiner submitted an 
addendum to his previous report.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection 
with the examination, including the April 2006 opinion of the 
Veteran's private physician.  The examiner indicated that 
there was only one visit to sick call during, service due to 
common cold with backache, in December 1971.  On service 
separation, the Veteran complained of recurrent back pain.  
The examiner found that there was no evidence in the claims 
file of treatment for a low back condition up to several 
years after service.  He then concluded that the event in 
service was acute and transitory and resolved without 
military treatment given.  The examiner also noted that the 
Veteran's service treatment records were silent with respect 
to a diagnosed of lumbar myositis.  He was diagnosed with 
this condition several years after service by his private 
physician.  The examiner then opined that "it is my opinion 
that the Veteran's lumbar myositis is not as least as likely 
as not etiologically related to service."  

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.  While the Veteran has been diagnosed 
with lumbar myositis and degenerative changes in his lumbar 
spine, the weight of the medical evidence is against a 
finding that these disabilities are related to his military 
service.   In this regard, the Board notes that the September 
2005 and May 2009 VA examiner, after examining the Veteran 
and his claims file in connection with the claim, concluded 
that the Veteran's back conditions were not related to his 
military service.

Here, the Board notes that the Veteran's private physician 
opined that the Veteran's symptoms and myositis are the same 
as that present during his military service.  In this case, 
however, the Board finds that the September 2005 and May 2009 
VA examiner's opinion should be afforded the most weight.  
This examiner had the benefit of reviewing the Veteran's 
medical records and claims file in detail, including the 
prior VA examination reports and the opinion of the Veteran's 
private physician, and also had the benefit of the most 
recent relevant medical tests.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); Winsett, 11 Vet. App. at 424-25 (it is not error for 
the Board to value one medical opinion over another, as long 
as a rational basis for doing so is given); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has a lumbar spine 
disability that is the result of his military service.  The 
Veteran, however, is not competent on his own in this case to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  











	(CONTINUED ON NEXT PAGE)




On these facts, the preponderance of the objective medical 
evidence of record is against the claim.  Therefore, the 
benefit of the doubt doctrine is not for application herein, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lumbar spine disability, to include 
lumbar myositis and lumbar discogenic disease, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


